The errors assigned in this appeal in the first place require a consideration of the evidence.
Rule 22 of the Supreme and Appellate Courts requires that, if the insufficiency of the evidence to sustain the verdict or finding in law or fact is assigned, the statement shall 1.  contain a condensed recital of the evidence in narrative form so as to present the substance clearly and concisely. The appellant has failed to comply with this rule, for example, on page 37 of the brief is this statement: "Oral testimony of August C. Folea on direct examination appears on Rec. page 129 lines 4 to Rec. p. 130." This would require this court to search the record to reverse the case. This method is followed throughout appellant's brief.
The complaint that is alleged to be the foundation of a cause of action, which the court trying this case held to be void because it showed that the justice of the peace before whom it was first tried had no jurisdiction, is not in evidence. Likewise, a number of exhibits *Page 184 
introduced in evidence and which are vital parts of the evidence are referred to by number, but their substance is not set out in appellant's brief.
In the appellant's brief, under Points and Authorities, the propositions stated are not applied to any particular assignment of error. Abstract propositions of law are stated, but we 2.  are unable to determine from the brief in what particular they apply to the errors assigned, and, under such circumstances, it has been frequently held to require an affirmance of the case. See Baker v. Stehle (1918),187 Ind. 468, 119 N.E. 4; Cleveland, etc., R. Co. v. Ritchey (1916),185 Ind. 28, 111 N.E. 913; Chicago, etc., R. Co. v. Dinius
(1913), 180 Ind. 596, 103 N.E. 652.
On authority of the above decisions, the judgment is affirmed.